       Case 1:19-po-00016-SAB Document 34 Filed 01/21/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ROGER BROWN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-po-00016-SAB
12                    Plaintiff,                   STIPULATION TO MODIFY
                                                   TERMS OF PROBATION PURSUANT
13   vs.                                           TO 18 U.S.C. § 3563; AND
                                                   ORDER
14   ROGER BROWN,
15                    Defendant.
16
17          The parties, through their respective attorneys, submit this stipulation to modify the terms
18   of Roger Brown’s probation.
19          1.     On January 16, 2020, this Court sentenced Roger Brown to a term of
20   unsupervised probation, set to expire on January 15, 2021. ECF No. 12. As a condition of
21   probation, the Court ordered Mr. Brown to “participate, attend, and complete an inpatient drug
22   treatment program.” Id. By stipulation, Mr. Brown’s term of probation is now set to expire on
23   May 31, 2021. ECF No. 19.
24          2.     Mr. Brown is 65 years old and suffers from hypertension, type 2 diabetes,
25   neuropathy, and a history of smoking.
26          3.     Given Mr. Brown’s vulnerable medical state and the risks posed by communal
27   living during the ongoing COVID-19 pandemic, the parties ask that the Court permit Mr. Brown
28   to receive and participate in programming at the Center, an outpatient recovery program located
       Case 1:19-po-00016-SAB Document 34 Filed 01/21/21 Page 2 of 3


 1   in Los Banos, California. According to the program materials, the Center is an outpatient
 2   substance abuse treatment program that employs certified counselors and licensed practitioners
 3   to provide direct services to its patients.
 4           4.      The parties stipulate and request, pursuant to 18 U.S.C. § 3563(c) and Federal
 5   Rule of Criminal Procedure 32.1(c) that the Court modify the Defendant’s conditions of
 6   probation to permit Mr. Brown to satisfy the drug abuse treatment component of his supervision
 7   with full participation in the out-patient treatment program provided by the Center.
 8           5.      Defendant joins in this request, and expressly waives any right to further hearing
 9   on this issue pursuant to Federal Rule of Criminal Procedure 32.1(c)(2)(A).
10
11
12
13                                                 Respectfully submitted,
14
                                                   HEATHER E. WILLIAMS
15                                                 Federal Defender
16   Date: January 15, 2021                        /s/ Matthew Lemke
                                                   MATTHEW LEMKE
17                                                 Assistant Federal Defender
18                                                 Attorney for Defendant
                                                   ROGER BROWN
19
20                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
21
     Date: January 15, 2021                        /s/ William Taylor
22                                                 WILLIAM TAYLOR
                                                   Assistant United States Attorney
23                                                 Attorney for Plaintiff
24
25
26
27

28
       Case 1:19-po-00016-SAB Document 34 Filed 01/21/21 Page 3 of 3


 1                                                  ORDER
 2            The Court hereby orders that Roger Brown may satisfy the substance abuse treatment
 3   component of his probation by fully participating in the out-patient drug abuse treatment
 4   program provided by the Center, located in Los Banos, California.
 5            The defendant is order to appear for a probation review hearing on May 20, 2021 at 10:00
 6   a.m .
 7            The defendant is also ordered to file a status report 14 days prior to the May 20 probation
 8   review hearing.
 9
10   IT IS SO ORDERED.
11   Dated:     January 21, 2021
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
